— Order unanimously modified in accordance with memorandum and as modified affirmed, without costs. Memorandum: In this proceeding brought by Marcia Fleming, as petitioner, to compel enforcement of a separation decree, we have previously determined the appropriateness of certain portions of the order of Family Court (42 AD2d 923). We conclude that Family Court also properly directed the respondent-appellant, Leo Fleming, to pay for the cost of repair to the boys’ bedroom ceiling and to panel and insulate the boys’ bedroom since these items are necessary repairs to the house which, under the terms of the separation decree, appellant is obligated to pay. We also affirm the award of counsel fees (Domestic Relations Law, § 237). Family Court, however, improperly awarded the petitioner $10.65 for refrigerator repairs and $234.22 for the purchase of a set of bunk beds since these items do not constitute necessary repairs to the house. Since it is preferable with respect to alimony and support payments, in the interest of avoiding multiplicity of litigation, to direct periodic payments of a fixed and specified amount (Fischer v Fischer, 45 AD2d 917; De Gasper v De Gasper, 31 AD2d 886), the trial court should consider, in the event of future litigation with respect to what is or is not a necessary repair, upon sufficient evidence, awarding an increase in alimony and support to cover this expense and deleting from the decree the provision directing the husband - to pay "all necessary repair bills”. (Appeal from order of Monroe County Family Court in proceeding for support and counsel fees.) Present — Moule, J. P., Cardamone, Goldman, Del Vecchio and Witmer, JJ.